DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIN (US PG Pub 2013/0062783, hereinafter Lin).
Regarding claim 1, figures 5A-5C of Lin disclose a semiconductor package, comprising:
a carrier substrate (56) having a first surface and a second surface opposite to the first surface;
a first chip (52) and a second chip (51) mounted in a side-by-side manner on the first surface of the carrier substrate, wherein the first chip is provided with a plurality of high-speed signal pads along a first side adjacent to the second chip, and the second chip is provided with a plurality of data (DQ) pads along a second side adjacent to the first chip (see figure); and
a plurality of first bonding wires (54) directly connecting the plurality of high-speed signal pads to the plurality of DQ pads.
Regarding claim 2, figures 5A-5C of Lin disclose the first chip and the second chip are secured onto the first surface of the carrier substrate by an adhesion layer (55).
Regarding claim 3, figures 5A-5C of Lin disclose a plurality of solder balls is disposed on the second surface of the carrier substrate, and wherein the solder balls are ball grid array (BGA) solder balls.
Regarding claim 4, figures 5A-5C of Lin disclose the first chip (52) comprises system-on-a-chip (SoC), and the second chip comprises a die stack (51/53).
Regarding claim 7, figures 5A-5C of Lin disclose the second chip is provided with a plurality of command/address (CA) pads along a third side remote from the first chip, and wherein the semiconductor package further comprises a plurality of second bonding wires directly connecting the plurality of CA pads corresponding gold fingers on the first surface of the carrier substrate.
Regarding claim 8, figures Lin discloses an encapsulant (47) covering the first chip and the second chip.
Regarding claim 9, figures 5A-5C of Lin disclose the second chip is provided with a plurality of power/ground (P/G) pads on a fourth side between the second side and the third side (see figure, ¶ 47).
Regarding claim 10, figures 5A-5C of Lin disclose a plurality of third bonding wires directly connecting the P/G pads to corresponding gold fingers on the first surface of the carrier substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 5¸ Lin does not explicitly disclose a plurality of passive components is disposed on the first surface of the carrier substrate.
However, it is well known in the arts to form passive components alongside semiconductor die in device packages and it would have been obvious to provide a plurality of them as claimed to provide additional device functionality.
Regarding claim 5¸ Lin does not explicitly disclose the plurality of DQ pads is disposed on a redistribution layer (RDL).
However, redistribution layers are well known in the art and it would have been obvious to provide one beneath the DP pads for the purpose of signal routing depending on design constraints.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/Primary Examiner, Art Unit 2895